Citation Nr: 0940544	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 
with service in the U.S. Army Reserves thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO).  

At the May 2009 Board hearing, the Veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).

As discussed below, the Board has reopened the issue of 
entitlement to service connection for a left knee disorder.  
The issues of entitlement to service connection for a left 
knee disorder and whether new and material evidence has been 
submitted to reopen the issue of entitlement to service 
connection for a low back disorder, claimed as secondary to a 
service-connected left knee disorder, are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
means of an unappealed September 2004 rating decision.

2.  The evidence associated with the claims file subsequent 
to the September 2004 rating decision includes evidence that 
relates to unestablished facts necessary to substantiate the 
claim for entitlement to service connection for a left knee 
disorder, is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  This is so because the Board is taking action 
favorable to the Veteran by reopening the claim for service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a left knee disorder.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the September 2004 RO decision is the last final 
disallowance with regard to the Veteran's claim for service 
connection for a left knee disorder, the Board must review 
all of the evidence submitted since that action to determine 
whether the Veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In a September 2004 rating decision, the RO denied service 
connection for a left knee disorder because the evidence did 
not show that the Veteran incurred a left knee disorder 
during service.  Although provided notice of this decision, 
the Veteran did not perfect an appeal thereof.  Accordingly, 
the RO's September 2004 rating decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In March 2005, the Veteran filed the present claim to reopen 
the issue of entitlement to service connection for a left 
knee disorder.  In a September 2005 rating decision, the RO 
granted the Veteran's claim to reopen the issue of 
entitlement to service connection for a left knee disorder, 
but denied the claim on the merits.  In September 2006, the 
Veteran filed a notice of disagreement with regard to the 
September 2005 rating decision, and perfected his appeal in 
October 2007.

Although the RO reopened the Veteran's claim to entitlement 
to service connection for a left knee disorder, such a 
determination is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. at 244 (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  

Comparing the evidence received since the RO's September 2004 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to 
service connection for a left knee disorder.  In support of 
his claim to reopen, the Veteran has submitted service 
treatment records from the U.S. Army Reserves which reflect 
that he injured his left knee in August 1984 "on the night 
land navigation course at CSLO" and that "[t]he seriousness 
of the injury did not manifest itself until the 'spiret 
Run'" the following day.  A September 1984 treatment record 
reveals that the Veteran injured his left knee in September 
1984 "while marching during OCS training," that the injury 
occurred while the Veteran was on active duty for training 
(ACDUTRA), and that the injury was in the line of duty.  The 
treatment records note that the Veteran's knee was swollen 
and painful.  Follow-up treatment records reflect complaints 
of and treatment for left knee pain.  A September 1984 x-ray 
of the left knee revealed small joint effusion, mild laxity 
of the lateral and medial ligaments, and old Pellegrini-
Stieda calcification.

In addition, the Veteran submitted a September 2006 private 
medical opinion from H.G., M.D.  The opinion notes the 
Veteran's complaints of knee pain.  Dr. H.G. also reported 
that he reviewed the Veteran's "records from 1984[,]" which 
showed that the Veteran had an "acute knee injury and 
clearly at that time, he probably had a medial meniscus tear 
and it is documented in his chart."  Dr. H.G. also noted 
that the Veteran's knee was "fairly silent until he was 
skiing and a simple turning mechanism made his knee pop and 
he had trouble since that time" and that the Veteran 
"ultimately had an arthroscopy and found that he had an 
additional injury and had a partial tear of the anterior 
cruciate ligament."  After reviewing the Veteran's service 
treatment records from 1984, Dr. H.G. opined that the 
Veteran's "current disability with his knee is secondary to 
his service connected injury" and explained that, after his 
1984 left knee injury, "it was dormant for a number of years 
without symptoms and then became symptomatic again while 
skiing."  Dr. H.G. noted that it was "typical for medial 
meniscus injuries to not heal and many years later they will 
gradually get worse from just normal walking . . . and then 
suddenly become symptomatic again when the tear has enlarged 
solely over a long period of time."

Since the initial denial of the Veteran's claim in September 
2004, the Veteran has submitted treatment records from his 
service in the U.S. Army Reserves which reflect that the 
Veteran injured his left knee in 1984 while on ACDUTRA.  In 
addition, the Veteran has submitted a September 2006 private 
medical opinion from Dr. H.G. which indicates that his 
current left knee disorder is related to his in-service 
injury.  See Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  This evidence is new as it was not previously 
considered by the RO.  Furthermore, as the record in 
September 2004 contained no evidence that the Veteran injured 
his left knee in service and no medical opinions linking his 
current left knee disorder to an in-service injury, this 
evidence is not cumulative or redundant of the evidence 
previously of record and relates to unestablished facts 
necessary to substantiate the Veteran's claim for service 
connection.  As this evidence is sufficiently supportive of 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim for service connection, the evidence 
is also material to the Veteran's claim.  Accordingly, new 
and material evidence has been submitted, and the claim for 
service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a left knee disorder is 
reopened; the claim is granted to this extent only.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  Id.

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a left knee disability.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a 
current disability; (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation; (3) 
an indication that the current disability may be related to 
the in-service event; and, (4) insufficient evidence to 
decide the case.

The Veteran's U.S. Army Reserve service treatment records 
show that he injured his left knee while on ACDUTRA and in 
the line of duty in 1984.  A September 1984 x-ray of the left 
knee showed small joint effusion, mild laxity of the lateral 
and medial ligaments, and an old Pellegrini-Stieda 
calcification.  Thus, there is evidence establishing an in-
service left knee injury.  In addition, the evidence of 
record includes post-service treatment records reflecting 
diagnoses of internal derangement of the left knee, status 
post left knee arthroscopic surgery, status post left knee 
medial meniscectomy, left knee status post anterior cruciate 
ligament repair, left knee arthritis, left knee joint torn 
anterior cruciate ligament, and previous medial meniscectomy 
with recurrent tear.  Thus, there is evidence of a current 
left knee disorder.

While the evidence of record includes medical evidence 
sufficient to indicate that the Veteran's left knee disorder 
may be related to service, the evidence of record does not 
include a medical opinion based on a complete review of the 
medical evidence addressing whether the Veteran's current 
left knee disorder is related to his military service.  See 
38 C.F.R. § 3.159(c)(4)(i).  Specifically, although the 
Veteran submitted a September 2006 medical opinion from Dr. 
H.G. which reflects that his current left knee disorder "is 
secondary to his service connected injury," the opinion was 
based only on a review of the Veteran's "records from 1984" 
and the Veteran's reported history, and not on a complete 
review of the medical evidence of record.  While Dr. H.G. 
noted that the Veteran reported that he had difficulty with 
his left knee since "a simple turning mechanism made his 
knee pop" while skiing, Dr. H.G.'s opinion does not reflect 
that the post-service medical records were reviewed in 
preparing the opinion.  

Although the Veteran's report that he had no left knee pain 
after service until his left knee popped while skiing is 
accurate based on the medical evidence of record, a review of 
the post-service medical evidence reveals that there is 
additional pertinent evidence that was not reviewed by Dr. 
H.G. and that the Veteran did not accurately report.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) 
(noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran, it may do so where the facts are inaccurate or are 
unsupported by the other evidence of record); see also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  Indeed, 
while the post-service medical evidence reflects that the 
Veteran complained of left knee popping and locking after 
twisting his left knee while skiing in November 1999, a 
November 1999 x-ray of the Veteran's left knee was normal.  
The medical records also reflect that the Veteran complained 
of excruciating left knee pain and locking in February 2000 
after stepping off of a 4-foot high ladder.  Thereafter, a 
magnetic resonance imaging scan of the left knee showed a 
bucket handle tear of the medial meniscus.  One week later, 
the Veteran underwent a left knee arthroscopy, partial medial 
meniscectomy and chondroplasty medial femoral condyle and 
shortening of the anterior cruciate ligament, and a partial 
synovectomy.  In addition, the post-service medical records 
reflect that the Veteran also injured his left knee at work 
in May 2000 when he jammed his left knee while installing a 
door.  In February 2001, the Veteran underwent a left knee 
arthroscopy, reconstruction of the left knee anterior 
cruciate ligament utilizing Achilles tendon allograft, and a 
secondary partial medial meniscectomy.  While the Board may 
not discount a private medical opinion solely because the 
opining clinician did not review the claims file, in this 
case, the evidence reflects that Dr. H.G.'s opinion was not 
based on an understanding of all of the pertinent evidence of 
record, including the Veteran's numerous post-service left 
knee injuries and that a November 1999 x-ray of the left knee 
was normal while a February 2000 MRI of the left knee showed 
a medial meniscus tear.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  As the September 2006 private medical 
opinion provided by Dr. H.G. is not based on a complete 
review of the medical evidence of record pertinent to the 
Veteran's claim and was based on an incomplete factual 
history provided by the Veteran, the Board concludes that a 
VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any current 
left knee disorder that may be present.  See McLendon, 20 
Vet. App. 79.

In addition, it appears that the Veteran's U.S. Army Reserve 
service treatment records have not been obtained and 
associated with the Veteran's claims file.  Although the 
Veteran has submitted copies of some of his U.S. Army Reserve 
service treatment records which reflect that he injured his 
left knee during ACDUTRA in 1984, the RO should obtain copies 
of all of the Veteran's U.S. Army Reserve treatment records 
and verify all periods of ADCUTRA and inactive duty for 
training (INACDUTRA).

With regard to the Veteran's claim to reopen the issue of 
entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected left knee 
disorder, the Board notes the Veteran's claim is premised, in 
part, on his left knee disability claim prevailing.  The 
Board acknowledges that the Veteran has submitted a September 
2006 private medical opinion which indicates that his left 
knee disability "aggravated his chronic back condition."  
However, because entitlement to service connection for a left 
knee disorder has not yet been conclusively determined, the 
issue of whether the September 2006 private medical opinion 
is new and material evidence to reopen the claim to service 
connection for a low back disorder, claimed as secondary to a 
service-connected left knee disorder, cannot yet be decided.  
Thus, the Veteran's claim to reopen the issue of entitlement 
to service connection for a low back disorder is 
"inextricably intertwined" with the adjudication of his 
left knee disability claim.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 181 
(1991).  Here, the RO is advised that the Veteran's claim to 
reopen the issue of entitlement to service connection for a 
low back disability, claimed as secondary to a service-
connected left knee disability, must be adjudicated after 
full development and adjudication of the Veteran's left knee 
disability claim has been accomplished.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's U.S. Army Reserve service 
treatment records, if avaialbe, and 
associate them with the Veteran's claims 
file.  In addition, the RO should verify 
the Veteran's periods of INACDUTRA and 
ACDUTRA.

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the existence and 
etiology of any left knee disorder found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
active duty service treatment records, 
U.S. Army Reserve service treatment 
records, and post-service treatment 
records, the examiner should provide an 
opinion as to whether any diagnosed left 
knee disorder is related to the Veteran's 
active duty service.  A complete rationale 
for all opinions should be provided in the 
final report.

3.  The RO should notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient,  
the RO should take appropriate corrective 
action. 

5.  The RO should then re-adjudicate the 
Veteran's claims for entitlement to 
service connection for a left knee 
disorder and whether new and material 
evidence has been submitted to reopen the 
issue of entitlement to service connection 
for a low back disorder, claimed as 
secondary to a service-connected left knee 
disorder.  If any of the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


